EXHIBIT 10(l)

     
(SOLUTIA LOGO) [c96152c9615202.gif]

 

Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760

     
Jeffry N. Quinn
  St. Louis, MO 63166-6760
Chairman, President and Chief Executive Officer
  Tel 314-674-2126
 
  E-mail jnquin@solutia.com

February 25, 2009
Mr. Paul J. Berra III
12513 Arbour Knoll Place
St. Louis, Missouri 63128
Dear Paul:
You are currently a participant in the Executive Separation Pay Plan (the
“Plan”) that provides you with certain benefits in the event your employment
with Solutia Inc. is terminated involuntarily through no fault of your own. At
the February 18, 2009 Executive Compensation and Development Committee (the
“ECDC”) meeting, the ECDC approved a modification to the severance benefits
under the Plan provided that your employment was terminated either involuntarily
or as a result of a Change in Control as those terms are defined within the
Plan. This letter shall serve to confirm those modifications.
Involuntary Termination
In the event of an involuntarily termination not related to a Change in Control,
you will receive a lump sum payment (less required withholding) equal to 100% of
your annual base salary on the date of termination, plus the average annual
bonus paid to you over the prior three calendar years immediately preceding your
date of termination.
Termination as a result of a Change In Control
In the event of an involuntary termination within twelve months of a Change in
Control, you will receive a lump sum payment (less required withholding) equal
to 200% of your annual base salary on the date of termination, plus the average
annual bonus paid to you over the prior three calendar years immediately
preceding your date of termination.

 

 



--------------------------------------------------------------------------------



 



With the exception of the forgoing, all other terms and conditions of the Plan
shall remain the same.

            SOLTUIA INC.
      By:   /s/ Jeffry N. Quinn         Jeffry N. Quinn        Chairman of the
Board, President &
Chief Executive Officer     

 

 